UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7309



PRESTON T. JENKINS,

                                              Plaintiff - Appellant,

          versus


STEPHEN O. SIMPSON; PAUL A. LOCONTI,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-694-JCC)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston T. Jenkins, Appellant Pro Se. Alexander Francuzenko,
O’CONNELL, O’CONNELL & SARSFIELD, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Preston T. Jenkins appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration of that order.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Jenkins v. Simpson, No. CA-05-694-JCC

(E.D. Va. June 22 and July 20, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -